908 F.2d 967Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Earl GROOMS, Plaintiff-Appellant,v.PRINCE GEORGE'S COUNTY, Defendant-Appellee.
No. 89-2847.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 4, 1990.Decided:  June 20, 1990.Rehearing and Rehearing In Banc Denied July 17, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (C/A No. 89-1638-JFM).
Earl Grooms, appellant pro se.
James Michael Dougherty, Jr., Gabrielle Marie Lynch, County Attorney's Office, Upper Marlboro, for appellees.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Earl Grooms appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Grooms v. Prince George's County, CA-89-1638-JFM (D.Md. Oct. 30, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED